United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:

Docket No. 07-20
Issued: May 11, 2007

Case Submitted on the Record

Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2006 appellant filed a timely appeal from a September 20, 2006 Office of
Workers’ Compensation Programs’ merit decision which granted a schedule award for a three
percent permanent impairment of the left lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merit issue of the case.
ISSUE
The issue on appeal is whether appellant has more than a three percent permanent
impairment of the left lower extremity for which he received a schedule award.
FACTUAL HISTORY
On April 16, 2004 appellant, then a 43-year-old mail handler filed a traumatic injury
claim alleging that on April 9, 2004 he was sweeping mail when he felt tingling in his left hip
and leg. He stopped work on April 11, 2004 and returned April 12, 2004. On May 29, 2004
appellant stopped work. The Office accepted left lumbar radiculopathy, disc herniation and
authorized an L4-5 microdiscectomy which was performed on July 6, 2004.

Appellant came under the treatment of Dr. Lawrence R. Schacht, a Board-certified
internist, on April 19, 2004. Dr. Schacht noted that appellant sustained a left hip and leg strain
while at work. He indicated that appellant presented with severe pain on the left L5-S1 nerve
root or sciatica. Dr. Schacht opined that appellant was totally disabled. An April 20, 2004
lumbar spine x-ray revealed mild degenerative arthritis of the vertebral bodies. A May 7, 2004
magnetic resonance imaging (MRI) scan of the lumbar spine revealed disc herniation on the left
at L4-5 with significant encroachment upon the thecal sac and neural foramen and possible
scoliosis. A myelogram dated June 26, 2004 revealed a herniated disc at L4-5 on the left.
Appellant was also treated by Dr. Randall J. Rogalsky, a Board-certified orthopedic
surgeon, from June 23 to December 29, 2004. Dr. Rogalsky diagnosed left lumbar radiculopathy
secondary to L4-5 herniated nucleus pulposus. He recommended a microdiscectomy at L4-5.
Appellant submitted treatment notes from Dr. Wynndel Buenger, a Board-certified
anesthesiologist, on November 10, 2004. Dr. Buenger reviewed the history of injury and
subsequent treatment. He noted that the motor examination revealed 5/5 in the bilateral lower
extremities, light touch was intact, straight leg raises were positive on the left, reflexes were
symmetric, the motor groups were within normal limits and there was significant tenderness in
the paraspinal muscles at L4-5 and L5-S1 on the right and left. Dr. Buenger diagnosed left L4
radiculopathy and recommended a left L4 transforaminal injection.
On February 23, 2005 the Office referred appellant for a second opinion to Dr. Donald H.
Brancato, a Board-certified orthopedic surgeon, to determine if appellant had reached maximum
medical improvement and whether he was capable of returning to work. In a report dated
March 21, 2005, Dr. Brancato noted significant atrophy of the left lower extremity, positive left
leg raises, pain which radiated into buttock and left thigh, reflexes which were equal and
symmetrical and pin prick was within normal limits. He opined that appellant had not reached
maximum medical improvement and his findings suggested unrelieved nerve root compression.
Dr. Brancato indicated that appellant was not able to return to work at this time. In a
supplemental report dated April 12, 2005, he diagnosed unrelieved nerve root compression
which was directly related to the work injury of April 16, 2004. Dr. Brancato noted that
objective findings were consistent with appellant’s subjective complaints of pain and burning
into his lower back into the left lower extremity.
On April 4, 2005 appellant filed a claim for a schedule award.
Appellant submitted reports from Dr. Buenger dated November 24 to
December 22, 2004. Dr. Buenger noted that appellant underwent several L4-5 transforaminal
injections which provided some pain relief. Subsequent reports noted that appellant experienced
a recurrent L4-5 disc protrusion after returning to work for a three-week period. Dr. Buenger
advised that appellant was not a good surgical candidate but recommended a spinal cord
stimulator for pain control. In an operative report dated September 12, 2005, he performed a
placement of trial right and left spinal cord stimulation leads and diagnosed lumbar radiculitis.
On September 22, 2005 Dr. Buenger noted that the trial spinal cord stimulator provided good
coverage of appellant’s pain and recommended implanting a permanent stimulator. He noted
that appellant’s pain was a level three on the pain scale. Dr. Buenger noted on January 30, 2006
that appellant could return to work for four hours per day subject to permanent restrictions on
lifting. In a work capacity form dated February 7, 2006, Dr. Buenger advised that appellant

2

could return to work two hours per day and lift up to 20 pounds intermittently. An MRI scan of
the lumbar spine dated May 20, 2005 revealed prior surgery at the L4-5 level with minimal scar
formation, focal disc protrusion on the left with desiccation, posterior bulging of the L4-5 disc
and mild degenerative spurring.
In a letter dated July 6, 2006, the Office advised appellant that to establish entitlement to
a schedule award he must submit medical evidence demonstrating permanent loss or loss of use
of a member or function of body listed in 5 U.S.C. § 8107 or 20 C.F.R. § 10.404. The Office
further indicated that the medical evidence was to establish that the residuals of the injury
reached maximum medical improvement. The Office stated that the evidence did not
demonstrate that appellant had reached maximum medical improvement and, therefore, a
schedule award could not be granted.
On July 26, 2006 appellant filed a claim for a schedule award. He submitted a July 26,
2006 statement from Dr. Buenger who noted that appellant had reached maximum medical
improvement. In a July 27, 2006 report, Dr. Buenger noted that appellant was not getting the
recuperative sleep that he required and recommended that he work the day shift.
On August 4, 2006 the Office referred Dr. Buenger’s reports and the case record to an
Office medical adviser. In a report dated August 11, 2006, the Office medical adviser noted that
maximum medical improvement occurred on July 26, 2006. He reviewed the reports of
Drs. Buenger, Brancato and Rogalsky. Appellant reported moderate pain in the back and left
lower extremity which was made worse with strenuous activity. The Office medical adviser
noted that physical examination demonstrated 5/5 muscle strength in the bilateral lower
extremity, range of motion of all joints was normal, sensation in the lower extremities was
normal and reflexes were symmetrical bilaterally. He opined that appellant had a three percent
permanent impairment of the left leg for sensory deficit or pain in the distribution of the L4
nerve root under Table 16-10 and 16-15, page 482 and 492,1 in accordance with the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment,2
(A.M.A., Guides). This sensory loss was calculated by multiplying the 60 percent grade with the
5 percent maximum allowed for the L4 nerve.
In a decision dated September 20, 2006, appellant was granted a schedule award for a
three percent permanent impairment of the left lower extremity.

1

The Office medical adviser cited to Table 16-10 and 16-15 of the A.M.A., Guides; however, this section applies
to the impairment due to sensory loss for the upper extremities. This appears to be a typographical error as the
calculations correspond to Table 15-15 and 15-18, page 424 A.M.A., Guides for determining impairment due to
sensory loss for the lower extremities.
2

A.M.A., Guides (5th ed. 2001).

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5
ANALYSIS
The Office accepted appellant’s claim for left lumbar radiculopathy and disc herniation
and authorized an L4-5 microdiscectomy.
Appellant submitted a report from dated November 10, 2004. Dr. Buenger noted that
appellant’s motor examination was 5/5 in the bilateral lower extremities, light touch was intact,
straight leg raises were positive on the left, reflexes were symmetric, the motor groups were
within normal limits and there was significant tenderness in the paraspinal muscles at L4-5 and
L5-S1 on the right and left. Dr. Buenger diagnosed left L4 radiculopathy and recommended a
left L4 transforaminal. In reports dated November 24 to August 10, 2005, he noted that
appellant underwent several L4-5 transforaminal injections which provided pain relief; however,
appellant experienced a recurrent L4-5 disc protrusion after returning to work for a three-week
period. Dr. Buenger recommended a spinal cord stimulator for pain control which was inserted
on September 12, 2005. On September 22, 2005 he noted that the trial spinal cord stimulator
provided good coverage of appellant’s pain level and noted that his pain level was at a level three
on the pain scale. Dr. Buenger noted that appellant reached maximum medical improvement on
July 26, 2006. Although, his reports provided findings upon physical examination, Dr. Buenger
did not provide an impairment rating in accordance with the A.M.A. Guides.
The Office medical adviser properly utilized the findings in Dr. Buenger’s reports to
determine under the A.M.A., Guides (5th ed.) an impairment rating for sensory loss to appellant’s
left lower extremity. He calculated that appellant had a three percent impairment of the left leg
for sensory deficit or pain in the distribution of the L4 nerve root under Table 15-18 of the
A.M.A., Guides.6 This table provides a maximum of five percent impairment for pain. The
Office medical adviser noted that appellant had Grade 3 pain of the left lower extremity under
Table 15-157 which provides for 26 to 60 percent sensory deficit of the involved nerve. Under
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

A.M.A., Guides 424, Table 15-18 (5th ed. 2001).

7

Id. at 424, Table 15-15 (5th ed. 2001).

4

the procedure set forth in Table 15-15, the Office medical adviser multiplied the 60 percent grade
with the 5 percent maximum allowed for the L4 nerve, to arrive at a total 3 percent impairment
of the left leg. The Board finds that the Office medical adviser properly applied the A.M.A.,
Guides to the information provided in Dr. Buenger’s reports.
On appeal, appellant contends that the award is insufficient as it does not take into
account his inability to run and play sports as he did prior to his employment injury. In
evaluating schedule impairment, the Office has adopted the A.M.A., Guides, as a uniform
standard to allow for consistent results and to ensure equal justice under the law to all claimants.
The Board has held that factors such as inability to exercise or play sports do not enter into the
calculation of impairment for schedule award purposes.8
CONCLUSION
The Board finds that the Office properly determined that appellant had no more than a
three percent permanent impairment of the left lower extremity for which he received a schedule
award.
ORDER
IT IS HEREBY ORDERED that the September 20, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Ted R. Soares, 38 ECAB 480 (1987).

5

